Exhibit 10.4
EXECUTION COPY
THERMO FISHER SCIENTIFIC INC.
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Granted Under
Thermo Fisher Scientific Inc. 2008 Stock Incentive Plan
1. Award of Restricted Stock Units.
     This agreement (this “Agreement”) sets forth the terms and conditions of an
award by Thermo Fisher Scientific Inc., a Delaware corporation (the “Company”),
on November 21, 2009 (the “Award Date”) to Marc N. Casper (the “Participant”) of
up to 400,000 restricted stock units of the Company (individually, an “RSU” and
collectively, the “RSUs”). Each RSU represents the right to receive one share of
common stock, $1.00 par value, of the Company (“Common Stock”) pursuant to the
terms, conditions and restrictions set forth in this Agreement and in the
Company’s 2008 Stock Incentive Plan (the “Plan”). The shares of Common Stock
that are issuable upon vesting of the RSUs are referred to in this agreement as
Shares. Capitalized terms used in this Agreement and not otherwise defined shall
have the same meaning as in the Plan.
2. Vesting Schedule.
     Except as otherwise provided in paragraphs (a) through (f) of Section 3,
the RSUs shall vest in accordance with Schedule A attached hereto and
incorporated herein; provided, that on each vesting date referenced in
Schedule A, the Participant is, and has been at all times since the Award Date,
an employee, officer or director of, or consultant or advisor to, the Company or
any other entity the employees, officers, directors, consultants, or advisors of
which are eligible to receive restricted stock awards under the Plan (an
“Eligible Participant”).
3. Forfeiture.
     (a) Termination of Relationship with the Company. In the event that the
Participant ceases to be an Eligible Participant for any reason other than those
set forth in paragraphs (b) through (f), the RSUs that have not previously
vested shall be immediately forfeited to the Company.
     (b) Death or Disability. In the event that the Participant’s employment
with the Company or a Subsidiary is terminated by reason of death or
“disability” (as defined below) prior to February 15, 2015, then the target
level of RSUs covered by the then-current Measurement Period (as such term is
described in Schedule A) shall vest upon the date of such termination due to
death or disability. For the purposes of this Agreement, a Participant shall be
deemed to be “disabled” at such time as the Participant is receiving disability
benefits under the Company’s Long Term Disability Coverage, as then in effect.
     (c) Discharge without Cause or for Good Reason. In the event that the
Participant’s employment is terminated by the Company or any Subsidiary without
“Cause” (as defined in Section 1.2 of the 2009 Restatement of Executive
Severance Agreement between the Company

1



--------------------------------------------------------------------------------



 



and the Participant dated November 21, 2009, as may be amended from time to time
(the “Severance Agreement”)) or by the Participant for Good Reason (as defined
in Section 1.4 of the Severance Agreement), and such termination does not
entitle the Participant to severance benefits under the Executive Change in
Control Retention Agreement between the Company and the Participant dated
November 21, 2009, as may be amended from time to time (the “CIC Agreement”)
prior to February 15, 2015, then the RSUs covered by the then-current
Measurement Period shall only vest if the applicable performance conditions with
respect to such Measurement Period (and assuming the last day of the
then-current Measurement Period is the day prior to the announcement of the
termination) are actually achieved (and the Participant shall be deemed to have
been an Eligible Participant during the period beginning on the date of the
termination of his employment and ending on the last day of the applicable
Measurement Period).
     (d) Discharge for Cause. In the event that the Participant is discharged by
the Company or a Subsidiary for “Cause” (as defined in Section 1.2 of the
Severance Agreement), all unvested RSUs and all vested RSUs that have not been
delivered in accordance with Section 5 below shall terminate immediately upon
the effective date of such discharge. The Participant shall be considered to
have been discharged for Cause if the Company determines, within 30 days after
the Participant’s resignation, that discharge for Cause was warranted.
     (e) Termination by Participant without Good Reason. In the event that the
Participant, prior to February 15, 2015, terminates his employment with the
Company or a Subsidiary without “Good Reason” (as defined in Section 1.4 of the
Severance Agreement or Section 1.4 of the CIC Agreement, as applicable), all
unvested RSUs shall terminate immediately upon the effective date of such
termination and all vested RSUs that have not been delivered in accordance with
Section 4 below shall be delivered on the scheduled delivery date.
     (f) Change in Control Event. In the event that the Participant’s employment
or service is terminated by the Company or any Subsidiary without “Cause” (as
defined in Section 1.3 of the CIC Agreement) or by the Participant for Good
Reason (as defined in Section 1.4 of the CIC Agreement), and such termination
entitles the Participant to severance benefits under the CIC Agreement, then all
unvested RSUs covered by any open Measurement Period shall only vest if the
applicable performance conditions with respect to the then-current Measurement
Period (and assuming the last day of the then-current Measurement Period is the
closing date of the Change in Control Event (as defined in Section 9(b)(1)(B) of
the Plan)) are actually achieved (without regard to performance for any periods
following such closing date).
4. Delivery of Shares
          (a) The Company shall deliver the Shares that become issuable upon the
vesting of an RSU on the first anniversary of the Vesting Date; provided,
however, that if the RSUs vest in accordance with paragraph (b) or (f) of
Section 3 above, then the Company shall deliver the Shares that become issuable
upon the vesting of an RSU to the Participant or his estate as soon as
administratively practicable, but in any event no later than 60 days after such
Vesting Date.

2



--------------------------------------------------------------------------------



 



          (b) The Company shall not be obligated to deliver Shares to the
Participant unless the issuance and delivery of such Shares shall comply with
all relevant provisions of law and other legal requirements including, without
limitation, any applicable federal or state securities laws and the requirements
of any stock exchange upon which shares of Common Stock may then be listed.
5. Restrictions on Transfer.
     The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution. Upon delivery of Shares pursuant to Section 4 above, the
Participant for two years thereafter shall not transfer more than 50% of the
actual net Shares delivered (after withholding for the payment of taxes);
provided, however, that this restriction shall not apply to a termination of
Participant’s employment under paragraphs (b), (c), (e) or (f) of Section 3
above. The Participant acknowledges that any stock certificates or other
evidence of ownership of RSUs or Shares may bear a restrictive legend evidencing
any applicable transfer restrictions.
6. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
7. Dividends.
     (a) If at any time during the period between the Award Date and the date
that Shares are issued after the RSU vests, the Company pays a dividend or other
distribution with respect to its Common Stock, including without limitation a
distribution of shares of the Company’s stock by reason of a stock dividend,
stock split or otherwise, then on the date the Shares issuable upon vesting of
the RSU are delivered, the Company shall pay the Participant the dividend or
other distribution that would have been paid on such Share if the Participant
had owned such Shares during the period beginning on the Award Date and ending
on the respective delivery date. No dividend or other distribution shall be paid
with respect to RSUs that are forfeited.
     (b) Except as set forth in Section 7(a) above and in the Plan, neither the
Participant nor any person claiming under or through the Participant shall be,
or have any rights or privileges of, a stockholder of the Company in respect of
the Shares issuable pursuant to the RSUs granted hereunder until the Shares have
been delivered to the Participant.
8. Withholding Taxes; No Section 83(b) Election.
     (a) The Participant expressly acknowledges that the delivery of Shares to
the Participant will give rise to “wages” subject to withholding. Unless the
Participant provides notice to the Company prior to the delivery of the Shares
that the Participant will make payment to the Company on the date of delivery to
satisfy all required withholding taxes, the Participant hereby authorizes the
Company to hold back from the shares to be delivered pursuant to Section 4 of
this Agreement of that number of shares calculated to satisfy all such federal,
state, local or

3



--------------------------------------------------------------------------------



 



other applicable taxes required to be withheld in connection with such delivery
of Shares; provided, however, that the total tax withholding where Shares are
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such wages).
     (b) The Participant acknowledges that no election under Section 83(b) of
the Code may be filed with respect to this Award.
9. No Right To Employment or Other Status. The grant of an award of RSUs shall
not be construed as giving the Participant the right to continued employment or
any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim under the Plan or this Agreement,
except as expressly provided herein.
10. Conflicts With Other Agreements. In the event of any conflict or
inconsistency between the terms of this Agreement and any employment, severance
or other agreement between the Company and the Participant, the terms of this
Agreement shall govern.
11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to any
applicable conflicts of laws.
12. Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
13. Compliance with Section 409A of the Code. If and to the extent any portion
of any payment under this Agreement to the Participant in connection with his or
her employment termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the Participant
is a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Code Section 409A) (the “New
Payment Date”), except as Code Section 409A may then permit. The aggregate of
any payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule.
     The Company makes no representations or warranty and shall have no
liability to the Participant or any other person if any provisions of or
payments, compensation or other benefits under this Agreement are determined to
constitute nonqualified deferred compensation subject to Code Section 409A but
do not to satisfy the conditions of that section.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            THERMO FISHER SCIENTIFIC INC.
    Dated: November 21, 2009  By:   /s/ Seth H. Hoogasian       Name:   Seth H.
Hoogasian      Title:   Senior Vice President, General Counsel and Secretary   
 

             
 
  Participant:        /s/ Marc N. Casper
 
   
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   

5